The judgment of the court was pronounced by
Slidell, J.
The petition prays judgment against defendant and appellant, Hood, for three hundred dollars, and interest from judicial demand. There was judgment against Hood, as prayed for, and he has appealed. The motion to dismisss, must prevail. The matter in dispute, at the institution of the suit, did not exceed three hundred dollars. The case is not distinguishable from Mason v. Oglesby, 2d Ann. 793. See also, the cases there cited, and Constitution, art. 63.
It is therefore decreed, that the appeal be dismissed at the cost of the appellant.